ORDER

PER CURIAM.
Ross Johnson (“Husband”) appeals from a judgment entered in the Circuit Court of Nodaway County dissolving his marriage to Lezlee Johnson (“Wife”). Specifically, Husband contends that the trial court erroneously failed to award him a sufficient amount of parenting time with the couple’s children, improperly denied his request for maintenance, and divided the marital property in an inequitable and unjust manner. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explain*214ing the reasons for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).